Citation Nr: 1744439	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for mild osteoarthritis of the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints of the right hand, claimed as a right hand condition.

2.  Entitlement to service connection for mild osteoarthritis of the PIP and DIP joints of the right hand, claimed as a right hand condition.

3.  Entitlement to service connection for a bilateral foot condition, claimed as pes planus (flat foot).

4.  Entitlement to service connection for a reactive airway disease, claimed as bronchitis, to include as a qualifying chronic disability as a result of service in Southwest Asia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1989 to December 1992.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for a right hand condition, and the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The evidence associated with the claims file subsequent to the October 2008 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a right hand condition.

3.  The Veteran's right hand condition did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.

4. The Veteran's current pes planus preexisted his entrance into active service and did not worsen during active service.  

5.  The Veteran's currently diagnosed bilateral foot conditions, other than pes planus, did not have onset during active service, did not manifest within one year of separation from active service, and were not caused by his active service.  

5.  The Veteran's reactive airway disease did not have onset during active service and was not caused by his active service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied service connection for a right hand condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for a right hand condition have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156(a) (2016).

3.  The criteria for service connection for a right hand condition have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a bilateral foot condition have not all been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

5.  The criteria for service connection for reactive airway disease have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Request to Reopen

Prior to the filing of the current claim of entitlement to service connection for a right hand condition, the agency of original jurisdiction (AOJ) previously denied a claim of service connection for a right hand condition in October 2008.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights. 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105(a) (West 2014).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201 (2003).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105(b)(1).

However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran filed a claim for service connection for a right hand condition in March 2008.  At that time, the record included service treatment records (STR) and a statement from the Veteran regarding his right hand injury.

In the October 2008 rating decision, the RO denied service connection for a right hand condition on the basis that there was no evidence of a current disability of the right hand.  The Veteran was notified of this decision in October 2008, and a NOD was not received within the appeal period.  The Veteran, through his representative, filed to reopen his claim for his right hand condition in July 2010.  He was notified in August 2010 that his previous claim for service connection for a right hand condition became final after the expiration of the appeal period and that new and material evidence would need to be submitted in order to reopen the claim.

Evidence added to the record since the October 2008 rating decision is new and material, and it tends to relate to an unestablished fact necessary to substantiate the claim.  None of that evidence was added within one year of the appeal period.  Evidence received since the October 2008 rating decision includes a VA examination for his hand in August 2012, a NOD, a VA Form 646, and the Veteran's February 2017 hearing testimony.  As there is new evidence of record showing that the Veteran has a diagnosis of mild osteoarthritis of the PIP and DIP joints of the right hand, the Board finds this sufficient evidence to reopen the Veteran's claim.  As such, service connection on a direct basis for a right hand condition must now be considered.

The evidence submitted since the October 2008 rating decision is both new and material, and the claim of service connection for a right hand condition is reopened.  See 38 C.F.R. § 3.156(a).


II.  Service Connection

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the Veteran's February 2017 hearing, he testified that he was stationed on the USS Samuel Gompers in the Persian Gulf during the Iraqi invasion for four months setting oil fires.  STRs indicate that the Veteran served on the USS Samuel Gompers.  A search of the ship's history indicates that during the Veteran's period of service the ship was stationed in the West Pacific Indian Ocean in the Persian Gulf, from April 1991 to October 1991.

The Veteran contends that his right hand condition, bronchitis, and bilateral foot condition are related to active service.  The Veteran provided a statement in September 2010 indicating that he was diagnosed with bronchitis on March 25, 1992, a foot condition on February 7, 1990, and a right hand injury in December 1989.  He indicated that all injuries were treated aboard the USS Samuel Gompers.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 or 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

A Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117; 38 C.F.R. §3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs and/or symptoms of the claimed disability.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

A.  Right hand condition

The Veteran contends that his right hand condition is related to service.  The Veteran contends that he has post-fracture residuals of a fractured right trapezium during service, and currently reports wrist pain and hand pain symptoms.

STRs indicate treatment for a fractured thumb.  STRs provide a record dated February 7, 1990 indicating pain to the Veteran's right thumb.  The record indicates that the Veteran injured his right hand while on leave in December 1989 when he was walking and slipped on ice.  The record indicates no swelling, edema, or ecchymosis.  The examiner noted that the Veteran has full range of motion to his right hand.  The separation examination is negative for complaints of his hand.

The record does not indicate any treatment for his right hand condition within one year of service.

The Veteran provided a statement in August 2008 indicating that he had an accident which caused injury to his left knee and right hand.  He explained that he was running up a ladder during a general quarters drill and tripped, landing on his knee and right hand.  He stated that he did not get medical attention but took Tylenol.

The Veteran was afforded a VA examination for his hand in August 2012.  The examination report indicates that the VA examiner diagnosed the Veteran with mild osteoarthritis of the PIP and DIP joints of the right hand.  The report notes that the Veteran stated that during active duty in 1990 or 1991 he was home on leave, fell on some ice, and broke his right trapezium.  The report indicates that it was casted about 2 months and healed.  The Veteran stated that he has always had pain in the area since it healed and that current pain was intermittent, occurs about 3 times a week, lasts the whole day and night, and is rated a 4 or 5 out of 10 for pain.  The examiner noted no functional loss for the right hand, thumb, or fingers, and no ankylosis.  The examiner indicated that imaging studies of the hands show degenerative or traumatic arthritis of the right hand.

The August 2012 examiner opined that the Veteran's right hand condition was less likely than not incurred in or caused by the in-service injury, event or illness.  The examiner explained that the Veteran's right hand x-ray showed osteoarthritis of the PIP and DIP joints of the hand, and that this condition would not be related to an old fracture of the trapezium.  The examiner noted that an x-ray of the Veteran's wrist was negative for any findings, and therefore the Veteran's right hand condition is unrelated to the trapezium fracture.  Based on the above, the Board finds that the August 2012 VA examination is adequate and highly probative.

During the Veteran's February 2017 hearing, the Veteran testified that he broke/fractured his right wrist in service.  The Veteran testified that he is having problems through his thumb area and that he continues to have problems with his hand since the injury.  He testified that he has been diagnosed with arthritis and takes Aleve to treat it.  The Veteran stated that he was first treated three years after service and that he was told it was arthritis and was given ibuprofen.  The Veteran testified that he can use his hand even though it is in constant pain and that he has had symptoms since he injured it in service in February of 1990.

Significantly, there is no probative evidence of a nexus between the Veteran's fractured thumb in service and his currently diagnosed osteoarthritis of the PIP and DIP joints of the right hand.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current right hand condition is associated with his active service.  The Board has nevertheless considered the Veteran's statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his fractured right thumb and his current osteoarthritis of the PIP and DIP joints of the right hand, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau, 492 F.3d 1372.

The Veteran first filed a compensation and pension request for his right hand in March 2008, despite contending that his pain began in service and increased in severity after leaving service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, his separation examination, the delay in filing his claim, and the August 2012 VA examination opinion to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim of service connection for a right hand condition; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Bilateral foot condition

The Veteran contends that his bilateral foot condition was aggravated by service.  He contends that his flat feet (pes planus) were made worse by his military service because his symptoms are more severe during and after service than they were before service.

The Veteran contends that he served on a ship with steel decks and stairs, and that he had to wear prescribed uniform footwear with no built-in support.  He states that his years of working, walking, and living in that environment aggravated his pre-service pes planus.  The Veteran asserts that the pes planus described in his separation examination as "mild" was not accurate, but merely noted by the corpsman.

STRs indicate that on the Veteran's entrance examination report dated February 10, 1989, he received a diagnosis of moderate pes planus.  Thus, his pes planus was noted on entrance into service and the law regarding aggravation of a preexisting condition applies.  Here, the Board finds that there was no in-service increase in disability regarding the pes planus and benefits are not warranted for any current pes planus.

STRs do not indicate a worsening of the Veteran's bilateral foot condition during service.  STRs provide a record from December 1992 indicating mild bilateral pes planus and a right Achilles tendon linear scar.  A record dated August 21, 1990 indicates that the Veteran received treatment for a rope burn to his right ankle on one occasion and received an assessment of rule out superficial abrasion.  STRs provide no other record of complaints of or treatment for a foot condition.

In the Veteran's September 2010 statement, the Veteran noted that his foot was injured with a rope aboard the ship.

Medical records received in October 2015 provide a record dated September 14, 2015 with a chief complaint of foot pain.  The record indicates that the Veteran's right foot was worse than his left and that the onset was gradual.  It notes moderate severity and that aggravating factors were weight bearing, walking, and shoe pressure.  The record indicates that the Veteran stated that he had been having bilateral foot and ankle pain for over 20 years since he was in the military and that he stated that he had never been to a podiatrist before that day.  The record indicates that inspection of the feet and ankles revealed no gross deformities.  Diagnostic testing revealed midfoot depression with exostosis formation, elevation of the 1st ray, inferior and posterior calcaneal exostosis, long 2nd and 3rd MT.  The record indicates a healed fracture noted within the talonavicular joint on the right foot and spurring with joint space narrowing noted at the 1st met medial cunieform joint and at the distal aspect of the tibia.  The record provides ultrasound studies indicating that the entire foot and ankle were examined and showed that the joints were congruous with no effusions, tendons and ligaments were of normal thickness with no significant inflammation, and intrinsic muscles appeared normal.  The record provides an assessment of degenerative joint disease (DJD) (left ankle pain) and exostosis (right foot bone spur). 

During the Veteran's February 2017 hearing, the Veteran testified that he never had a problem with his feet before service but that when he joined the service they made a notation that he had moderate flat feet.  He testified that he was not given the correct type of shoes to wear because they were too small but was told to deal with it, so he went through boot camp with them.  The Veteran testified that he marched and did everything in the boots except run in the gym.  He testified that he went through boot camp with his toes curled up and that it caused him pain which he still deals with today.  He testified that his toes would lock up.  He testified that the boots got a little better after he wore them out and they got wider but that they were still too short.  He testified that even after he got rid of the boots, his feet were sore.

The Veteran testified regarding an incident on a pier during service, explaining that when he was removing the mooring line on a buoy, the line wrapped around his right foot and almost dragged him into the ocean.  He testified that his foot swelled up and he had problems for about three weeks but that he did not know if it was fractured because he got on a plane and went on leave that same day.  The Veteran testified that his mother put an Ace bandage on it and that when he went back to the ship he went to medical and they gave him some Tylenol.  The Veteran testified that he previously saw a private doctor for his foot and that he wore foot braces.

The August 1990 entry in the STRs document that he complained of rope burn of the right ankle but all that was assessed was superficial abrasions and it was cleaned with instructions to keep clean and dry.  There was no further mention of the rope burn, including at the time of separation from active service.  

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that prior to service he never had a problem with his feet but that he was diagnosed with flat feet upon entrance into service and that he injured his foot during an incident where a mooring line was wrapped around his foot.  However, while STRs indicate bilateral pes planus upon entrance, they do not indicate treatment throughout service and do not provide document the incident described by the Veteran.  They do indicate a rope burn of the right ankle, which is consistent with his report of having a mooring line wrapped around his foot.  However, the STRs indicate only abrasions of the ankle and he did not again report any problems with the ankle.  The Board thus finds that his only injury of either foot during service was to his skin and had resolved prior to his separation from active service.  The STRs do not indicate complaints of or treatment for a foot condition.  Moreover, his report of medical history for the purpose of separation from active service is of record and shows that the Veteran indicated that he had never had foot trouble or bone, joint, or other deformity.  This document also lists other problems, such as involving his ear, so if he had foot trouble during service it is reasonable to expect that he would have reported it.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  In the instant case, the Board finds that the Veteran's statements lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords low probative weight to such contentions.

In this regard, the Veteran contends that his bilateral foot condition was aggravated by his active service.  However, while STRs indicate bilateral pes planus upon entrance, the record does not indicate a worsening of the Veteran's foot condition during service.  The Veteran testified that his foot condition was aggravated by ill-fitting boots during boot camp and that during service a line wrapped around his right foot causing swelling.  However, STRs do not indicate complaints of or treatment for a foot condition.  Also, as discussed above, medical records indicate that the Veteran told his podiatrist in 2015 that he had been having bilateral foot and ankle pain for over 20 years since he was in the military but that he had never been to a podiatrist before that day.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his bilateral foot disability was aggravated by service are inconsistent with the other evidence.  Consequently, the Board assigns low probative weight to such statements.

Significantly, there is no probative evidence of a nexus between the Veteran's current diagnosis of DJD of the left ankle, exostosis (bone spur) of the right foot, and service.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current foot condition was aggravated by service.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his in-service foot condition and his currently diagnosed DJD of the left ankle and right foot bone spur, such statements are afforded no value because this is a complex medical question and the Veteran has not demonstrated any medical expertise.

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the delay in filing his claim to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim of service connection for a bilateral foot condition; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Reactive airway disease, claimed as bronchitis

The Veteran contends that his bronchitis is directly related to service.  The Veteran contends that his bronchitis and its symptoms began in service and have persisted since service.

STRs indicate that the Veteran was treated for bronchitis during service.  STRs indicate that the Veteran was seen on one occasion for "probable early bronchitis" and was treated with antibiotics and medications for symptoms but received no further treatment.  STRs provide a record dated March 25, 1992 indicating that the Veteran reported congestion, coughing, and a sore throat for 2-3 days.  The record indicates that the Veteran smoked a pack of cigarettes a day for 6 to 7 years.  The medical professional noted that the Veteran had a productive cough, achy joints, and was tired.  The record indicates that the Veteran was diagnosed with bronchitis.

Private medical records received in September 2010 provide a record dated August 27, 2001 which indicates acute bronchitis and a smoking addiction.  A record dated July 1, 2005 notes an indication of a cough.  The impression was minor post granulomatous calcifications, but the study was otherwise negative.  The examiner noted that "PA and lateral views of the chest demonstrate the lung fields to be clear without evidence for active focal infiltrate.  Minor post granulomatous calcifications involved the hilar regions.  The cardiac silhouette is not enlarged.  There are no pleural effusions."  The private medical records indicate that the Veteran had a smoking addiction and bronchitis.

The Veteran was afforded a VA examination in March 2011.  The examination report indicates that the VA examiner diagnosed the Veteran with reactive airway disease, but the examiner opined that it is less likely than not caused by or a result of the Veteran's in-service bronchitis.  The examiner explained that symptoms of chronic cough and wheezing fit with the diagnosis of bronchitis.  However, the examiner explained that the Veteran continues to smoke 3-5 cigars per week, and bronchitis is most likely a result of his exposure to tobacco products.  The examination report indicates that asthma is not present and a pulmonary examination showed no evidence of abnormal breath sounds.  The report provides the results of a pulmonary function test (PFT), indicating normal diffusing capacity and a positive bronchodilator response in the setting of normal baseline spirometry which could suggest reactive airway disease.

During the Veteran's February 2017 hearing, the Veteran testified about his bronchitis.  The Veteran testified that he was exposed in the Gulf War area to oil fires, that he used to smoke but quit 14 years ago, and that prior to that he smoked for 3 or 4 years.  The Veteran testified that he was diagnosed with bronchitis and also stated that his previous doctor diagnosed him with asthma.  The Veteran said that during service he had shortness of breath which began after he was on the ship for about a year because it was an old ship.  He testified that he was coughing, producing phlegm and fluids and that they would give him antibiotics and then it would start again, reporting that when they went to the Gulf area, the whole time he was there, the sky was grey from oil fires, and that his symptoms got worse and never let up.  He reports that now he uses over the counter inhalers.  He testified that he went to the VA a couple of times for treatment and that they give him antibiotics and that he thinks he was given a steroid inhaler once.  He testified that the doctor has not given him a diagnosis but that he had a breathing test.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he was exposed to oil fires in the Southwest Asia area during the Gulf War and that he used to smoke for 3 to 4 years but quit 14 years ago.  However, STRs indicate that the Veteran smoked a pack of cigarettes a day for 6 to 7 years, and the March 2011 VA examination indicates that the Veteran currently smokes 3-5 cigars per week.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  In the instant case, the Board finds that the Veteran's statements regarding his tobacco use lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords low probative weight to such contentions.

Significantly, there is no probative evidence of a nexus between the Veteran's current diagnosis of a reactive airway disease and his active service, including service in Southwest Asia.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current reactive airway disease is due to service but that it is instead due to the Veteran's continued tobacco use. The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his in-service bronchitis or any in-service exposure to smoke from fires, such statements are not competent evidence.  See Jandreau, 492 F.3d 1372.  This is because the cause of his airway disease, given his tobacco use history, is a complex question and not subject to lay nexus opinion evidence.  

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the March 2011 VA examination to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.  The Veteran's airway disease has a known diagnosis,is not a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illnesss and is not subject to presumptive service connection based on his status as a Persian Gulf Veteran.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim of service connection for reactive airway disease; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to service connection for mild osteoarthritis of the PIP and DIP joints of the right hand, claimed as a right hand condition, is reopened.

Service connection for mild osteoarthritis of the PIP and DIP joints of the right hand, claimed as a right hand condition, is denied.

Service connection for a bilateral foot condition is denied.

Service connection for a reactive airway disease, claimed as bronchitis, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


